Opinión disidente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 26 de enero de 1976
Que el derecho no es estático pero que a la vez tiene que ofrecer garantía de estabilidad y de seguridad, es una de las paradojas con que se han confrontado jueces y juristas por siglos, (1)
*585El caso de autos es, a mi juicio, uno en el cual nos topamos con esa disyuntiva. En esta materia de la “bolita” estimo que nos hemos quedado en el pasado y lo que ayer era futuro in-cierto hoy ha invadido el presente sin que podamos pretender desconocerlo. (2)
' En el pasado sostuvimos centenares de veces la Ley de la Bolita a base del principio, de rango constitucional, de que el poder de policía del estado autorizaba a éste a prohibir la práctica de dicho juego de azar y en consecuencia lo autorizaba a recluir en la cárcel a los que interviniesen en el mismo y a confiscar la propiedad utilizada en relación con ese juego. La razón de porqué eso debía ser así nunca afloró muy claramente ni en la ley ni en los casos. Independientemente de las racio-nalizaciones más o menos convincentes que en ocasiones se expresaron, una premisa no dicha ni admitida explícitamente, en el sentido de que se consideraba inmoral jugar a la bolita parece que sirvió de soporte invisible a las decisiones judiciales que sostuvieron la prohibición estatutaria y las penalidades impuestas.
No cuestiono que para los años en que se aprobó esa legis-lación y en que se decidieron esos casos fuese válido el men-cionado ejercicio del poder de policía. En un plano teórico podría discutirse si el Estado debe legislar la moral pero no lo creo necesario hacerlo aquí porque me estoy dirigiendo al problema concreto de la Ley de la Bolita en estos días. (3) Ante la situación actual, que más adelante precisamos, surge otro principio, también de rango constitucional, que ya no *586puede ignorarse. Me refiero al de la igual protección de las leyes. En Puerto Rico hoy día es legal jugar en los casinos de los hoteles de turismo, en la Lotería de Puerto Rico, en la Lotería Municipal, en innumerables loterías o bingos, autori-zados por ley, en las peleas de gallos y en las “picas” de las fiestas patronales celebradas anualmente en los 78 municipios de la isla.
Todos esos juegos se han ido permitiendo legislativamente y no hay duda de que ello ha causado una gran erosión, sino total destrucción, de la vieja creencia de que era inmoral jugar a los juegos de azar, hasta el extremo que lo que antes era la regla general — la prohibición — hoy día es la excepción y, a la inversa, lo que antes era la excepción se ha vuelto práctica-mente la regla. (4)
En cuanto a la igual protección de las leyes, es harto sabido que la ley puede hacer clasificaciones pero éstas deben obedecer a criterios racionales y razonables. La Constitución no tolera clasificaciones arbitrarias.
Estimamos que resulta arbitrario, por no existir criterio racional ni razonable que lo justifique, que se pueda encarce-lar hoy día en Puerto Rico a una persona por jugar unos centavos a la bolita y que se pueda confiscar la propiedad utili-zada en dicho juego, mientras que se permite que se juegue durante todo el año a los muchos juegos de azar que hemos antes mencionado. Por ser irrazonable y arbitraria esa distin-ción entre el juego de la bolita y los otros mencionados juegos de azar permitidos, estimo que resulta inconstitucional la Ley de la Bolita, Ley Núm. 220 de 15 de mayo de 1948, según enmendada, 33 L.P.R.A. see. 1247 y ss. porque viola la garan-tía de la igual protección de las leyes contenida en la See. 7 del Art. II de la Constitución de Puerto Rico.
Esta solución que proponemos tendría, por lo menos, cinco resultados que creemos deseables: (1) el de hacer más justo, *587más consistente y más sincero nuestro ordenamiento jurídico penal; (2) el que el Gobierno podría cobrar licencias, derechos y contribución sobre ingresos a los operadores de las bancas de bolita; (3) el de abolir, o reducir a términos insignificantes, el bajo mundo que opera esa industria; (4) economizarle al erario público la considerable suma que se gasta en perseguir dicho juego (policías, fiscales, jueces, testigos, confidentes, etc.) y (5) cesar la práctica, a la larga corruptora, de mante-ner confidentes bajo paga operando en esa actividad. Puede añadirse que también ganaría la dignidad de la ley en Puerto Rico y la de los procedimientos judiciales, pues el hecho de que exista una ley que se viola con tanta frecuencia y tantas veces impunemente hace desmerecer a los ojos del ciudadano común la dignidad de la ley y la de su administración.

Castán, Teoría de la Aplicación e Investigación del Derecho (1947), pág. 856; Pound, Law Finding Through Experience and Reason (1960), pág. 23; Allen, Law in the Making, 7a. ed. (1964), pág. 346; Pound, Inter*585pretations of Legal History (1923), pág. 1; Friedmann, Legal Theory, 5ta. ed. (1967), pág. 86; 4ta. ed. (1960), pág. 32; Patón, Jurisprudence, 2da. ed. (1951), pág. 169; Buena Vista Dairy v. J.R.T., 94 D.P.R. 624 (1967).


 Sobre este tema tiene interesantes atisbos Toffler en su Future Shock (1970).


 Sobre el debate contemporáneo sobre si el Estado debe o no legislar la moral, puede verse Hart, Law, Liberty and Morality (1963); Lord Devlin, The Enforcement of Morals (1965); Wolfenden Committee Report (1957); Friedmann, Legal Theory, 5ta. ed. (1967), pág. 45.


 Véase 15 L.P.R.A. secs. 71 y ss.; Ill y ss.; 601 y ss.; 151 y ss.; 181 y ss.; 292 y ss. y 80 y ss.